     Case 3:16-cv-02779-JLS-BGS Document 186 Filed 07/29/21 PageID.7986 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     DR. SEUSS ENTERPRISES, L.P.,                         Case No.: 16-CV-2779 JLS (BGS)
       a California limited partnership,
12                                                          ORDER GRANTING DEFENDANTS’
                                                            MOTION TO SUBSTITUTE
13                                         Plaintiff,
                                                            ATTORNEY
14     v.
                                                            (ECF No. 185)
15     COMICMIX LLC, a Connecticut limited
       liability company; GLENN HAUMAN,
16
       an individual; DAVID JERROLD
17     FRIEDMAN a/k/a DAVID GERROLD,
       an individual; and TY TEMPLETON,
18
       an individual,
19
                                       Defendants.
20
21
22          Presently before the Court is Defendants ComicMix LLC, Glenn Hauman, David
23    Jerrold Friedman, and Ty Templeton’s (collectively, “Defendants”) Motion to Substitute
24    Attorney (“Mot.,” ECF No. 185). Defendants seek to substitute T.C. Johnston in place of
25    Michael Licari as their local counsel. Id. at 1. Defendants note that Dan Booth will
26    continue to represent them as lead counsel, id., and both Plaintiff Dr. Seuss Enterprises,
27    L.P. and its counsel consent to the substitution, id. at 2.
28    ///
                                                        1

                                                                                 16-CV-2779 JLS (BGS)
     Case 3:16-cv-02779-JLS-BGS Document 186 Filed 07/29/21 PageID.7987 Page 2 of 2



 1          Good cause appearing, the Court GRANTS the Motion. The Clerk of the Court
 2    SHALL TERMINATE Michael Licari as local counsel of record for Defendants and
 3    SHALL SUBSTITUTE T.C. Johnston in his stead.
 4          IT IS SO ORDERED.
 5    Dated: July 28, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2

                                                                       16-CV-2779 JLS (BGS)
